Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 3rd, 2022 has been entered.  Claims 1, 3, 5, 6, 8, 10, and 12 are currently pending in the application.  Claims 5 and 8 are currently amended.  The rejection of claims 5 and 8 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.  Claims 2, 4, 7, 9, 11, and 13 are cancelled.  

Claim Objections
Claim 8 is objected to because of the following informalities:  “Kimchi” in line 2 of claim 8 should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not support the use of a kimchi with ≥107 cfu/mL Leuconostoc mesenteroides CJLM181.  Rather, the instant specification only teaches the use of a fermentation starter with ≥107 cfu/mL L. mesenteroides CJLM181 [pg. 5, lines 4 – 8].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JungY (US-20100015283-A1) in view of Hong (KR-19990031735-A) and Mebrouk (“A new manometric method for measuring carbon dioxide production by dairy starter culture : a case of Leuconostoc mesenteroides”).
Regarding claim 1, JungY teaches the creation of a kimchi starter by crushing kimchi into a powder, mixing with the cryoprotectants milk powder and dextrin, sterilizing, and inoculating with isolated and identified lactic acid bacteria [0027].  The number of bacteria added is controlled [0046].  JungY also teaches that the milk powder can be made from skim milk [0024].
JungY does not teach the use of L. mesenteroides CJLM181 as the isolated and identified lactic acid bacteria.
Mebrouk teaches the existence of an L. mesenteroides strain that produces markedly less gas [pg. 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg. 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute the lactic acid bacteria of JungY with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.
Regarding claim 6 and 10, JungY teaches the creation of kimchi by bringing together the sterilized skim milk cryoprotectant and lactic acid bacteria in a fermentation tank with Chinese cabbage.  The mixture is stirred and fermented for 3 days [0046].
JungY does not teach the use of L. mesenteroides CJLM181 as the isolated and identified lactic acid bacteria.
Mebrouk teaches the existence of an L. mesenteroides strain that produces markedly less gas [pg. 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg. 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute the lactic acid bacteria of JungY with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.
Claims 3, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JungY, Hong, and Mebrouk as applied to claim 1 above, and further in view of Mo-Eun (“Starter Cultures for Kimchi Fermentation”).
Regarding claim 3, JungY, Hong, and Mebrouk teach a fermentation starter comprising L. mesenteroides CJLM181 and a cryoprotectant.  JungY, Hong, and Mebrouk do not teach the concentration of L. mesenteroides CJLM181 to be 107 CFU/mL or more.
Mo-Eun teaches the importance of controlling the initial lactic acid bacteria concentrations in the starter to create kimchi with desirable characteristics [pg. 563, Col 2, lines 6 – 15].  This helps control for various traits of the kimchi including fermentation, manufacturing unit price, and gas production.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to optimize the initial lactic acid bacteria concentration in the fermentation starter for the purpose of controlling the effects on kimchi fermentation, manufacturing unit price, and gas production, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, JungY, Hong, and Mebrouk teach the creation of a kimchi starter comprising L. mesenteroides CJLM181 and a cryoprotectant.  JungY, Hong, and Mebrouk do not teach the concentration of L. mesenteroides used in the kimchi starter or the creation of a kimchi from the fermentation starter comprising L. mesenteroides CJLM181.
Mo-Eun teaches the importance of controlling the initial lactic acid bacteria concentrations in the starter to create kimchi with desirable characteristics [pg. 563, Col 2, lines 6 – 15].  This helps control for various traits of the kimchi including fermentation, manufacturing unit price, and gas production.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to optimize the initial lactic acid bacteria concentration in the fermentation starter for the purpose of controlling the effects on kimchi fermentation, manufacturing unit price, and gas production, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
JungY teaches a kimchi made from a fermentation starter comprising of L. mesenteroides and a cryoprotectant [0046].  JungY uses this fermentation starter to ensure freeze-drying stability by adding a freezing stabilizer to kimchi and prevent the destruction of kimchi lactic acid bacteria [0012].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use a fermentation starter with a cryoprotectant in kimchi so as to ensure the freeze-drying stability and lactic acid bacteria concentration of the kimchi.
Regarding claim 8, JungY, Hong, Mebrouk and Mo-Eun teach a fermentation starter comprising L. mesenteroides CJLM181 at a concentration of 107 CFU/mL or more.  JungY, Hong, Mebrouk and Mo-Eun do not teach the creation of a kimchi from a fermentation starter comprising L. mesenteroides CJLM181.
JungY teaches a kimchi made from a fermentation starter comprising of L. mesenteroides and a cryoprotectant [0046].  JungY uses this fermentation starter to ensure freeze-drying stability by adding a freezing stabilizer to kimchi and prevent the destruction of kimchi lactic acid bacteria [0012].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use a fermentation starter with a cryoprotectant in kimchi so as to ensure the freeze-drying stability and lactic acid bacteria concentration of the kimchi.
Regarding claim 12, JungY teaches combining a cryoprotectant with a material to be fermented (raw kimchi ingredients) and then adding lactic acid bacteria [0043],[0046].  JungY does not teach the use of L. mesenteroides CJLM181 strain, the concentration of bacteria, or the order in which the ingredients are combined.
Mebrouk teaches the existence of a L. mesenteroides strain that produces markedly less gas [pg. 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg. 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute already known L. mesenteroides strains with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.
Mo-Eun teaches the importance of controlling the initial lactic acid bacteria concentrations in the starter to create kimchi with desirable characteristics [pg. 563, Col 2, lines 6 – 15].  This helps control for various traits of the kimchi including fermentation, manufacturing unit price, and gas production.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to optimize the initial lactic acid bacteria concentration in the fermentation starter for the purpose of controlling the effects on kimchi fermentation, manufacturing unit price, and gas production, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
While JungY does not teach the order of combining a bacteria with a cryoprotectant and bringing them into contact with a material to be fermented, the specific order is not considered to provide an unobvious distinction.  The courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Because the final product is a material to be fermented with bacteria and cryoprotectant in it, the claimed order of steps is considered to be obvious over the teachings of the prior art.

Response to Arguments
Applicant’s arguments, filed March 3rd, 2022, have been fully considered.
Claims 5 and 8 are currently amended.  The rejection of claims 5 and 8 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.
Applicant objects to the use of Hong as Hong teaches using packaging that releases gas [pg. 4, ¶ 6 – pg. 5, ¶3].  Hong discloses the need for a method to reduce gas build-up in commercially-packaged kimchi.  Hong is not being used to demonstrate a method by which this is done or at what stage of producing the product the gas problem should be addressed.  Hong explains the need to reduce the CO--2 gas produced by kimchi fermentation, as gas build-up damages the product packaging.  Therefore, the applicant’s arguments are not persuasive.
Applicant objects to the use of Mebrouk to demonstrate an L. mesenteroides strain that produces reduced CO2 gas as Mebrouk does not compare the gas production of L. mesenteroides subsp. cremoris to other genus or strains [pg. 5, ¶4 – pg. 8, ¶2].  Mebrouk compares the CO2 production of three bacteria commonly used in food production.  Mebrouk is used to demonstrate that some L. mesenteroides strains used in food preparation produce less gas than others, similar to the claimed L. mesenteroides strain.  It would have then been obvious for one skilled in the art to select a bacteria strain that produces less CO2 so as to prevent gas build-up in the kimchi packaging of Hong that would otherwise lead to packaging damage.  Therefore, the applicant’s arguments are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791